DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 and 11/30/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a first concave or a first convex of the first opposed member is fit into a second convex or a second concave of the case, and a third concave or a third convex of the second opposed member is fit into a fourth convex or a fourth concave of the case” as recited in claim14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arasawa et al. (JP 2018-019027 A).
With respect to claim 1, Arasawa et al., hereinafter referred to as “Arasawa,” teaches a coil component 2 (FIGs. 1-6) comprising: 
a core 50 (e.g. Fig. 5) including: 
a first shaft 54a and or 54b; 
a second shaft 56a and or 56b arranged parallel to the first shaft; and 
first and second opposed members 52a and 52b, the first opposed member 52a spanning between first ends (front and back ends) of the first and second shafts, the second opposed member 52b spanning between second ends (front and back ends) of the first and second shafts; 
a case 4 and or 6 supporting the core, the case being made of an insulating material, the case including: 
a housing (interior between the walls) accommodating the core; and 
first and second outer walls (e.g. front and back walls) opposing each other, the core being disposed between the first and second outer walls; 
a coil 10 wound around the first and second shafts; and 
first and second metal terminals 40-43 electrically connected to the coil, the first and second metal terminals being provided on the first and second outer walls (front and back walls), respectively, 
wherein the first and second opposed members are opposed to each other and sandwich the first and second shafts therebetween (paras. [0026]-[0027], [0038], and [0081])).
With respect to claim 2, Arasawa teaches the coil component according to claim 1, 
wherein the first and second outer walls have first and second inner surfaces (inner wall surfaces), respectively, and 
the first and second inner surfaces face each other, and the first and second metal terminals are entirely disposed at external locations of the first and second outer walls than the first and second inner surfaces, respectively (para. [0028]).
With respect to claim 3, Arasawa teaches the coil component according to claim 1, 
wherein the coil has first and second ends  22a1-22b2, the first end is secured to the first metal terminal, and the second end is secured to the second metal terminal (paras. [0026]-[0027]).
With respect to claims 4-5, Arasawa teaches the coil component according to claims 1-2, respectively,
wherein the coil is entirely spaced apart from the core (paras. [0026], and [0079]). As seen in Fig. 6, for example, the coil and the core are at least spaced apart by bobbins 30a and 30b. 
With respect to claims 6-8, Arasawa teaches the coil component according to claims 1-2, and 4, respectively, 
wherein the coil is entirely spaced apart from the case (paras. [0026], [0079] and [0080]). As seen in Fig. 6, for example, the coil and the case would be at least spaced apart by the flanges of bobbins 30a and 30b. 
With respect to claim 12, Arasawa teaches the coil component according to claim 1, 
wherein the case has a core retainer (portion that indirectly holds the first opposed member through the flange of the bobbin) that holds the first opposed member of the core, the core retainer extending along a first plane (horizontal plane), and 
the first and second outer walls project from the core retainer in a direction perpendicular an extending direction of the first plane (paras. [0095]-[0096]).
With respect to claim 13, Arasawa teaches the coil component according to claim 12, 
wherein the first opposed member is press-fit to the core retainer (para. [0054]). Hook portion 9 in Arasawa engages the engaging projection 39b in the flanges of the bobbin. The flanges of the bobbin sandwich the opposed member. Therefore, the opposed member is effectively press-fitted to the core retainer. Accordingly, Arasawa teaches the limitations of claim 13.  
With respect to claims 15-16, Arasawa teaches the coil component according to claims 1-2, respectively, 
wherein the coil further comprises first and second coils 20a and 20b, the first coil is wound around the first shaft, and the second coil is wound around the second shaft, and 
the case has a partition wall 8 that separates a first region (left side region of partition 8) in which the first coil and the first shaft are disposed from a second region (right region of partition 8) in which the second coil and the second shaft are disposed (paras. [0026] and [0081]).
With respect to claim 17, Arasawa teaches the coil component according to claim 15, 
wherein the first coil is entirely spaced apart from the first shaft, and the second coil is entirely spaced apart from the second shaft (paras. [0026], and [0079]). As seen in Fig. 6, for example, the coil and the shafts would be spaced apart by bobbins 30a and 30b. 
With respect to claims 18-20, Arasawa teaches the coil component according to claim 1-2, and 15, respectively, 
wherein the core further comprises first and second cores 50a and 50b, 
the first core 50a includes a first part 54a of the first shaft, the first opposed part 52a, and a first part 56a of the second shaft, 
the second core 52b includes a second part 54b of the first shaft, the second opposed part 52b, and a second part 56b of the second shaft,
the first opposed part is connected between the first part of the first shaft and the first part of the second shaft, and the second opposed part is connected between the second part of the first shaft and the second part of the second shaft, and 
the first core is fixed to the second core in an axial direction of the first and second shafts (paras. [0073]-[0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arasawa, as applied to claim 1 above, in view of Hasegawa (U.S. PG. Pub. No. 20180350501 A1).
With respect to claim 9, Arasawa teaches the coil component according to claim 1, 
wherein each of the first and second terminals includes: 
an insertion tab (portion of rising pieces that is inserted in mounting recesses 4b, e.g. Figs. 2A and 3) that is inserted into and engaged with each of the first and second outer walls; 
a coil end retainer 44a that conductively holds an end of the coil; and 
a terminal pad (pad at opposite end of retainer 44a) (paras. [0085]-[0086]). Arasawa does not expressly teach terminal pad  that is disposed on a bottom surface of each of the first and second outer walls.
Hasegawa teaches a coil component 10 (FIGs. 1-2), wherein each of the first and second terminals 21-24 includes:
terminal pad  (pad at bottom portion 13 of housing 10) that is disposed on a bottom surface of each of the first and second outer walls 46 (para. [0048]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the terminal pad as taught by Kobayashi to the coil component of Arasawa to improve mechanical stability and or connectivity to an external circuit.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arasawa in view of Hasegawa, as applied to claim 9 above, and further in view of Kobayashi et al. (U.S. PG. Pub. No. 2018/0097497 A1).
With respect to claim 10, Arasawa in view of Hasegawa teaches the coil component according to claim 9. Arasawa in view of Hasegawa does not expressly teach
wherein each of the bottom surfaces of the first and second outer walls has a recess, and 
the coil end retainer is disposed in the recess.
Kobayashi et al., hereinafter referred to as “Kobayashi,” teaches a coil component 20 (FIGs. 1-2), 
wherein each of the bottom surfaces 21b and 22b of the first and second outer walls 21 and 22 has a recess 22b2, and 
the coil end retainer (retainer near weld ball 63) is disposed in the recess (paras. [0039]-[0040]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the recess as taught by Kobayashi to the coil component of Arasawa in view of Hasegawa to reduce size and or weight.
With respect to claim 11, Arasawa in view of Hasegawa and Kobayashi teaches the coil component according to claim 10, 
wherein the recess includes first and second recesses (left and right recesses 22b2), 
each of the first and second outer walls has a terminal guide (guide on which terminals 31-44 are disposed in Kobayashi), and 
the terminal guide is located between the first and second recesses(Kobayashi, paras. [0039]-[0040]). The combination of Arasawa in view of Hasegawa and Kobayashi would result in “the first and second shafts extend in parallel with an arrangement direction of the first recess, the terminal guide, and the second recess” as claimed. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arasawa, as applied to claim 1 above, and further in view of Suzuki (U.S. PG. Pub. No. 2019/0206615 A1).
With respect to claim 14, Arasawa teaches the coil component according to claim 1. Arasawa does not expressly teach  
wherein a first concave or a first convex of the first opposed member is fit into a second convex or a second concave of the case, and 
a third concave or a third convex of the second opposed member is fit into a fourth convex or a fourth concave of the case.
	Suzuki teaches a coil component (FIGs. 2-4), 
wherein a first concave (concave of left side surface of middle yoke of core 10) or a first convex of the first opposed member (middle yoke of core 10) is fit into a second convex 32f or a second concave of the case 3, and 
a third concave (concave of right side surface of middle yoke) or a third convex of the second opposed member is fit into a fourth convex 32h or a fourth concave of the case (paras. [0033], [0048], and [0054]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the concave/convex structure as taught by Suzuki to the coil component of Arasawa to improve mechanical stability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837